RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 21a0269p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



                                                            ┐
 JONAS NSONGI MBONGA,
                                                            │
                                            Petitioner,     │
                                                             >        No. 20-4268
                                                            │
        v.                                                  │
                                                            │
 MERRICK B. GARLAND, Attorney General,                      │
                                          Respondent.       │
                                                            ┘

                On Petition for Review from the Board of Immigration Appeals.
                                     No. A 215 913 759.

                                  Argued: October 21, 2021

                           Decided and Filed: November 22, 2021

             Before: McKEAGUE, NALBANDIAN, and MURPHY, Circuit Judges.
                                _________________

                                           COUNSEL

ARGUED: Austin N. Davis, BAKER & HOSTETLER LLP, Cleveland, Ohio, for Petitioner.
John F. Stanton, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent. ON BRIEF: Austin N. Davis, Michael E. Mumford, BAKER & HOSTETLER
LLP, Cleveland, Ohio, for Petitioner. John F. Stanton, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.
                                     _________________

                                            OPINION
                                     _________________

       MURPHY, Circuit Judge. The immigration laws give the Attorney General discretion to
grant asylum to “refugees”—a term that includes those who have suffered persecution in their
home countries because of their political beliefs.         Exercising this discretion, the Attorney
General has instructed immigration judges that they generally should deny asylum to refugees
 No. 20-4268                       Nsongi Mbonga v. Garland                                Page 2


who have suffered past persecution if changed conditions in their countries make future
persecution unlikely. 8 C.F.R. § 1208.13(b)(1)(i)(A). This case requires us to consider the type
of evidence that permits the Board of Immigration Appeals to find these disqualifying changed
country conditions.

       Even though Jonas Nsongi Mbonga previously suffered political persecution in the
Democratic Republic of the Congo, the Board of Immigration Appeals denied him asylum
because his own political party had since assumed power in the country. The Board reasoned
that this change in the government made any future political persecution unlikely. Nsongi
Mbonga argues that this generic evidence about a national governmental change did not suffice
and that the Board needed to rely on specific evidence tailored to his local situation. His
argument gets things backwards under our caselaw. The Board can find a disqualifying change
in conditions using general evidence showing that the political party that persecuted a refugee
has lost power, which shifts the burden to the refugee to identify specific evidence proving that
persecution still remains likely. Because Nsongi Mbonga did not present such evidence, we
deny his petition for review.

                                                 I

       Nsongi Mbonga fled the Democratic Republic of the Congo under trying circumstances.
While living in the country’s capital, he joined an athletic club that practiced jujitsu. This club
had connections with the Congo’s then-ruling political party, the People’s Party for
Reconstruction and Development. The club’s leaders recruited Nsongi Mbonga to join a youth
group for this ruling party in October 2013. These leaders allegedly planned to use this youth
group to disrupt peaceful protests by the opposition party, the Union for Democracy and Social
Progress. Finding this plan unjust, Nsongi Mbonga refused to participate. Nsongi Mbonga
instead decided to join the opposition party because of its political platform favoring equality and
nonviolence. He began to attend this opposition party’s demonstrations and meetings.

       Nsongi Mbonga’s refusal to associate with the ruling party had serious repercussions for
his safety. Two months after he declined to join the youth group, police officers allegedly beat
him. Later, in July 2014, officers detained Nsongi Mbonga on his way home from church. After
 No. 20-4268                          Nsongi Mbonga v. Garland                          Page 3


they discovered a card in his possession revealing his membership in the opposition party, they
hit him with their batons until he lost consciousness. He woke up in a medical center and
remained there for four days.

       Nsongi Mbonga escaped to neighboring Angola for a short while. In January 2015,
however, he came back to the Congo’s capital to welcome the return of his political party’s
leader. The next month, Nsongi Mbonga again found himself in trouble with the police when he
and fellow church members were on their way home from a music rehearsal. The officers
arrested the group and took them to a detention center. Over four days, Nsongi Mbonga alleges,
prison guards horribly mistreated him. He suffered beatings, torture, death threats, and sleep
deprivation. The guards told him that they engaged in this abuse because of his refusal to join
the ruling party.

       Though his family secured his release, Nsongi Mbonga still feared for his safety. He left
the capital and relocated to a small village, where he stayed for two years. When government
forces got word of his location, he fled the Congo altogether. In July 2018, Nsongi Mbonga
completed an arduous journey to the United States.

       He applied for asylum, withholding of removal, and relief under the Convention Against
Torture. An immigration judge denied relief. The judge expressed vague “concerns” with
Nsongi Mbonga’s credibility. Admin. R. (A.R.) 310. The Board reversed, ordering the judge to
make a clearer credibility finding.

       On remand, a different immigration judge again denied relief. Based on the paper record,
this judge expressly found that Nsongi Mbonga was not credible. The judge next explained that
he would have denied asylum to Nsongi Mbonga even if he had testified credibly. Although
Nsongi Mbonga’s testimony may have shown past persecution, the judge reasoned that he lacked
a likelihood of future persecution because of changed conditions in the Congo. The country had
since elected a new president (Felix Tshisekedi) from Nsongi Mbonga’s own political party (the
Union for Democracy and Social Progress). The judge denied Nsongi Mbonga’s claims for
withholding of removal and protection under the Convention Against Torture on similar grounds.
 No. 20-4268                       Nsongi Mbonga v. Garland                                Page 4


         This time, the Board affirmed. It rejected Nsongi Mbonga’s claim that the immigration
judge mistakenly found him not credible without holding a second evidentiary hearing.
Assuming Nsongi Mbonga’s credibility, the Board next upheld the judge’s finding that changed
conditions in the Congo (the election of a president from Nsongi Mbonga’s party) eliminated his
reasonable fear of political persecution. And while an alternative form of asylum (“humanitarian
asylum”) did not require any likelihood of future persecution, the Board found that Nsongi
Mbonga did not qualify for this distinct form of relief either. The Board lastly affirmed the
denial of Nsongi Mbonga’s claims for withholding of removal and relief under the Convention
Against Torture.

                                           II. Asylum

         Nsongi Mbonga challenges the Board’s denial of asylum in two ways. He argues that the
Board wrongly upheld the immigration judge’s adverse credibility finding and wrongly decided
that President Tshisekedi’s election eliminated his reasonable fear of persecution. Yet the
Board’s opinion leaves unclear whether it even resolved the credibility issue. When holding that
the change in the government barred relief, it simply assumed Nsongi Mbonga’s credibility. And
we generally may not address an issue that the Board did not reach. See INS v. Orlando Ventura,
537 U.S. 12, 16–17 (2002) (per curiam); Juncaj v. Ashcroft, 111 F. App’x 424, 426 (6th Cir.
2004).

         Ultimately, we need not rely on the credibility finding. Even if we likewise assume that
Nsongi Mbonga testified credibly, the Board did not commit error in holding that the
governmental changes in the Congo eliminated any well-founded fear of persecution. Nsongi
Mbonga also failed to preserve his “humanitarian asylum” claim that does not require such a
well-founded fear.

                     A. Asylum Based on a Well-Founded Fear of Persecution

         Under the immigration laws, the Attorney General “may grant asylum” to an applicant if
the Attorney General finds that the applicant qualifies as a “refugee” under a statutory definition
of that word. 8 U.S.C. § 1158(b)(1)(A). This text requires courts to consider two basic questions
when reviewing the Board’s denial of asylum. See Mapouya v. Gonzales, 487 F.3d 396, 406 (6th
 No. 20-4268                       Nsongi Mbonga v. Garland                               Page 5


Cir. 2007). (The Attorney General has delegated the power to grant asylum to the Board. See 8
C.F.R. § 1003.1(a)(1).) The first question: Does an asylum applicant qualify as a “refugee”?
The immigration laws define “refugee” to include:

       any person who is outside any country of such person’s nationality . . . and who is
       unable or unwilling to return to, and is unable or unwilling to avail himself or
       herself of the protection of, that country because of persecution or a well-founded
       fear of persecution on account of race, religion, nationality, membership in a
       particular social group, or political opinion[.]

8 U.S.C. § 1101(a)(42)(A). To meet this refugee definition, applicants must show either that
they suffered past “persecution” in their home country or that they have a “well-founded fear of
persecution” in that country because of, among other grounds, their “political opinion.” Id.; see
INS v. Cardoza-Fonseca, 480 U.S. 421, 428 (1987).

       Yet an applicant’s “refugee” status does not guarantee asylum. The asylum statute says
that the Attorney General “may” grant asylum to refugees, so it leaves the Attorney General with
residual discretion to deny relief to otherwise eligible refugees. See Cardoza-Fonseca, 480 U.S.
at 428 n.5. If an applicant qualifies as a refugee, therefore, a court must move on to the second
question: Does the refugee warrant a favorable exercise of the Attorney General’s discretion?
See Hyzoti v. Mukasey, 269 F. App’x 563, 565 (6th Cir. 2008).

       The Attorney General has issued a regulation that guides the executive branch’s decisions
about which refugees merit a favorable exercise of discretion. See 8 C.F.R. § 1208.13(b)(1)(i).
This regulation recognizes that, as the statutory definition makes clear, an applicant can qualify
as a refugee based on “past persecution” alone. Id. § 1208.13(b)(1); see Matter of Chen, 20 I. &
N. Dec. 16, 18 (BIA 1989). If the applicant establishes past persecution, moreover, the Attorney
General presumes that the refugee has a well-founded fear of future persecution. 8 C.F.R.
§ 1208.13(b)(1). Nevertheless, the Attorney General has told immigration judges that they
should generally deny an asylum claim as a matter of discretion if “[t]here has been a
fundamental change in circumstances such that the applicant no longer has a well-founded fear
of persecution in the applicant’s country” based on the applicant’s political beliefs.         Id.
§ 1208.13(b)(1)(i)(A).
 No. 20-4268                        Nsongi Mbonga v. Garland                               Page 6


         This regulation adopts a burden-shifting approach to the “changed conditions” restriction
on asylum. To trigger the duty to deny asylum as a discretionary matter, the immigration
authorities (not the applicant) must establish by a preponderance of the evidence that the
country’s conditions have changed in a way that eliminates the applicant’s well-founded fear of
persecution. Id. § 1208.13(b)(1)(ii). If the government does so, the applicant then “bears the
burden of establishing that the fear is well-founded” based on conditions currently existing in the
country. Id. § 1208.13(b)(1); see Nozadze v. Sessions, 740 F. App’x 476, 480 (6th Cir. 2018).

         Under this burden-shifting framework, the government’s initial burden requires it to
establish more than just that a country’s conditions have changed. The government must tie that
change to the specific refugee’s situation by showing that the refugee now lacks a well-founded
fear of persecution. See Ouda v. INS, 324 F.3d 445, 452 (6th Cir. 2003); see also Mapouya,
487 F.3d at 412. That said, this applicant-specific element should not be confused for a mandate
to present applicant-specific evidence—say, evidence that the specific person who persecuted the
refugee has died. To the contrary, general sources (commonly, country-condition reports from
the State Department) regularly meet the government’s burden to show that changed conditions
rebut a refugee’s well-founded fear of persecution. See, e.g., Mecca v. Holder, 604 F. App’x
465, 469 (6th Cir. 2015); Borodachev v. Holder, 441 F. App’x 354, 361 (6th Cir. 2011); Ramaj
v. Gonzales, 466 F.3d 520, 531 (6th Cir. 2006); Mullai v. Ashcroft, 385 F.3d 635, 639 (6th Cir.
2004).

         How might this general evidence render a specific refugee’s fear of persecution
unfounded? Often times, the evidence will show that a new political party has taken control of a
country’s government from the party that persecuted the refugee in the past. See Nozadze,
740 F. App’x at 481–82. This change can rebut a refugee’s fear of persecution if that fear is tied
to the now-outdated opposition to the prior government. Consider, for example, our many cases
involving Albanian asylum applicants. That country’s once-existing communist and socialist
regimes persecuted many who opposed them. After those governments lost power, however,
asylum applicants who previously suffered abuse at their hands could not show that they
reasonably feared future abuse from the new government.            See, e.g., Trifoni v. Holder,
351 F. App’x 19, 23–24 (6th Cir. 2009); Ndrecaj v. Mukasey, 522 F.3d 667, 676–77 (6th Cir.
 No. 20-4268                      Nsongi Mbonga v. Garland                              Page 7


2008); Ramaj, 466 F.3d at 531; Lakaj v. Gonzales, 158 F. App’x 678, 682 (6th Cir. 2005). This
governmental change instead switched the burden to the Albanian asylum applicants to explain
why they had a continued fear of persecution. See Liti v. Gonzales, 411 F.3d 631, 639 (6th Cir.
2005), superseded by statute on other grounds as stated in Nozadze, 740 F. App’x at 480.

       Governmental changes in many countries have led to the same result.            We have
repeatedly held that Iraqi refugees who had been persecuted by Saddam Hussein’s government
lacked a well-founded fear of persecution after that government lost power. See Imsaiah v.
Gonzales, 225 F. App’x 362, 366 (6th Cir. 2007) (collecting cases). Similarly, we have held that
a Tanzanian refugee who had been persecuted by authorities lacked a well-founded fear of
persecution once the refugee’s own party entered into a power-sharing arrangement in a new
government. See Mecca, 604 F. App’x at 468–69. And we have held that a refugee from
Bangladesh lacked a well-founded fear of persecution once a new coalition government that
included the refugee’s own party took power. See Mehboob v. INS, 122 F. App’x 209, 214–15
(6th Cir. 2005). Similar cases are not hard to find. See, e.g., Compaore v. Barr, 788 F. App’x
355, 359–60 (6th Cir. 2019) (Burkina Faso); Hachem v. Holder, 656 F.3d 430, 437 (6th Cir.
2011) (Lebanon); Chieh v. Holder, 411 F. App’x 800, 803–04 (6th Cir. 2011) (Liberia); Sy v.
Mukasey, 278 F. App’x 473, 476–77 (6th Cir. 2008) (Mauritania); Sarr v. Gonzales, 485 F.3d
354, 361 (6th Cir. 2007) (Senegal).

                                               *

       Applying this law, the Board reasonably upheld the immigration judge’s finding that
changed conditions in the Congo rebutted Nsongi Mbonga’s well-founded fear of persecution.
We review this changed-conditions finding under the substantial-evidence test. See Mecca,
604 F. App’x at 468–69; Ramaj, 466 F.3d at 531. That test requires us to defer to the executive
branch’s opinion. We may not reverse simply because a reasonable adjudicator could believe
that Nsongi Mbonga still had a well-founded fear of persecution despite the changes in the
Congo; we may reverse only if the evidence would compel all reasonable adjudicators to find
that a well-founded fear remained. See Ceraj v. Mukasey, 511 F.3d 583, 588 (6th Cir. 2007);
8 U.S.C. § 1252(b)(4)(B).
 No. 20-4268                      Nsongi Mbonga v. Garland                               Page 8


       Nsongi Mbonga cannot overcome this deferential standard. After he fled the Congo,
Felix Tshisekedi, the leader of his political party, became the president. The immigration judge
found that the country’s current political oppression thus seemed to originate with Nsongi
Mbonga’s own party and was directed against others. The judge further found that President
Tshisekedi rose to power as a result of a power-sharing agreement with the former party that had
persecuted Nsongi Mbonga. According to the judge, the cooperation between the two parties
made it even less likely that members of one party would attack members of the other based on
their political views. If adequately supported, these findings sufficed under our caselaw to
establish that changed conditions in the Congo eliminated Nsongi Mbonga’s well-founded fear
of persecution. See Mecca, 604 F. App’x at 468–69; Mehboob, 122 F. App’x at 214–15.

       And the findings have adequate record support. The immigration judge relied on news
articles (sources that Nsongi Mbonga does not challenge). Cf. Sy, 278 F. App’x at 476. Articles
from Amnesty International and other entities discussed President Tshisekedi’s election and
noted that he had pardoned hundreds of political prisoners who had been imprisoned by the prior
regime. These articles also indicated that Tshisekedi was working on establishing conditions that
would permit political exiles to return. Other articles confirmed the power-sharing agreement
and noted that members of both parties worked in the new government. To the extent that
persecution remains, moreover, Human Rights Watch suggested that the government now
directed the persecution at a different political party. This article alleged that the government
used excessive force when this third party organized governmental protests on the ground that
fraud had tainted Tshisekedi’s election.    Any such persecution of a different group does
not establish Nsongi Mbonga’s reasonable fear of persecution. Cf. Mehboob, 122 F. App’x at
214–15.

       The burden thus shifted to Nsongi Mbonga to prove that he continued to have a well-
founded fear of persecution despite the governmental change. See Liti, 411 F.3d at 639. Yet the
Board could reasonably find that he did not present enough proof to meet this burden. He
provided no detailed evidence suggesting that the local officers who persecuted him in the past
continue to hold power and still seek to harm him. Cf. Shalcaj v. Holder, 495 F. App’x 575,
576–77 (6th Cir. 2012) (per curiam); Ceraj, 511 F.3d at 593–94.          Nsongi Mbonga relied
 No. 20-4268                       Nsongi Mbonga v. Garland                               Page 9


primarily on a letter from a family friend who had recently visited the Congo. The friend
suggested that Nsongi Mbonga’s life would still be in danger “because the security services, the
army and the police are still controlled by the masterminds of” the prior regime. A.R. 172. But,
as we have held for similar claims, the Board could reject this friend’s speculative and
conclusory allegations that Nsongi Mbonga still faced a generic risk of harm despite the
governmental change. See, e.g., Trifoni, 351 F. App’x at 24; Mehboob, 122 F. App’x at 213–14.
In short, Nsongi Mbonga seeks to prove a well-founded fear of persecution based on an outdated
“power structure that no longer exists,” and his request for asylum does not “account for [the]
new reality” of President Tshisekedi’s election. Chieh, 411 F. App’x at 804.

                                                *

       In response, Nsongi Mbonga claims that the Board committed a legal error because the
general governmental change on which it relied did not offer an individualized assessment of his
specific persecution risks. He claims that the Board needed to rely on specific evidence about
whether the local officials who had abused him in the past would still attempt to do so. He
misreads our law.      We have repeatedly relied on general evidence about a country’s
governmental changes to uphold a changed-conditions finding. As we said in a case about
Albania, “the collapse of the communist regime may be a sufficient change in country conditions
to rebut that presumption” of future persecution. Liti, 411 F.3d at 639. We did not also require
the Board to discuss the status of the refugee’s specific abusers. See id. at 639–40. Indeed, our
reliance on the State Department’s country-condition reports would make no sense under Nsongi
Mbonga’s view because those reports typically do not include this granular level of detail about a
specific risk to a specific refugee. See Mecca, 604 F. App’x at 469; Shalcaj, 495 F. App’x at
577. Our caselaw instead shifts the burden to a refugee to present this type of evidence about
continuing threats to the refugee despite the country’s new government. See Liti, 411 F.3d at
639.

       The three of our cases on which Nsongi Mbonga relies do not hold otherwise. See
Mapouya, 487 F.3d at 412–13; Alcius v. Holder, 374 F. App’x 583, 588–89 (6th Cir. 2010);
Ileana v. INS, 106 F. App’x 349, 357 (6th Cir. 2004). The asylum applicant in Mapouya
suffered past political persecution in the Republic of Congo (a different country near the one at
 No. 20-4268                       Nsongi Mbonga v. Garland                             Page 10


issue in this case). 487 F.3d at 402 & n.3, 403. The Board found changed conditions because
the applicant’s party had become a “major” one since he left. Id. at 412 n.20. In other words, no
governmental change had occurred; the prior party that persecuted the applicant remained in
power. The applicant also presented specific evidence that this party’s officials still sought to
harm him, including a letter from a friend noting that the officials were looking for him. Id. at
411, 413.     Because the record left unclear whether the Board knew about this letter, we
remanded for it to reassess the evidence. Id. at 413. We thus held that the Board lacked
substantial evidence for a purely procedural reason. Id. Here, by contrast, Nsongi Mbonga does
not raise a procedural claim that the Board ignored evidence. The Board also relied on an actual
change in the government; it did not rely on a mere change in the status of the applicant’s party.
And while Nsongi Mbonga presented evidence that the party that persecuted him retained
unofficial power, this evidence did not compel the Board to find that it would still seek to harm
him despite its cooperation with his own party. See Bah v. Holder, 424 F. App’x 427, 433 (6th
Cir. 2011).

       The asylum applicant in Alcius left Haiti after suffering from political persecution.
374 F. App’x at 584, 588. The Board found changed country conditions because the applicant’s
political party had taken power after this persecution. Id. at 588. We held that this conclusion
lacked substantial evidence because, by the time of the asylum application, the applicant’s party
had again been deposed and the current government had gone back to persecuting its members.
Id. at 585, 588. In this case, by contrast, Nsongi Mbonga’s party remains in power in the Congo.

       Lastly, the asylum applicant in Ileana had suffered persecution in Romania.
106 F. App’x at 351–54. The Board found changed conditions based on State Department
reports showing that the Romanian government had changed.            Id. at 354.   We held that
substantial evidence did not support this conclusion for the same procedural reason as in
Mapouya: the Board seemingly ignored other evidence suggesting that the new government still
persecuted its prior political opponents. Id. at 355–57. Here, by contrast, Nsongi Mbonga cites
no evidence showing continued oppression of his party. If anything, the evidence suggests that
his party now persecutes others.
 No. 20-4268                        Nsongi Mbonga v. Garland                                  Page 11


       In sum, substantial evidence supported the Board’s conclusion that Nsongi Mbonga
lacked a well-founded fear of persecution in the Congo because his own party had come to
power. And Nsongi Mbonga (not the immigration authorities) bore the responsibility to produce
specific evidence that he was still likely to suffer persecution despite this major change.

                                    B. “Humanitarian” Asylum

       Unable to show a well-founded fear of future persecution, Nsongi Mbonga had one other
route to seek a favorable exercise of the Attorney General’s asylum discretion. The regulation
standardizing this discretion also allows a refugee who has suffered past persecution to obtain
discretionary relief by relying on “the severity of the past persecution” or by showing “a
reasonable possibility that he or she may suffer other serious harm” in his or her home country.
8 C.F.R. § 1208.13(b)(1)(iii). This type of claim (which does not require a well-founded fear of
future persecution) has come to be called “humanitarian asylum.” See Nozadze, 740 F. App’x at
483.

       Here, however, Nsongi Mbonga did not adequately raise a humanitarian-asylum claim in
our court. Just like any other litigant, an immigration petitioner must raise a claim in the opening
brief to preserve it. See, e.g., Toure v. Holder, 464 F. App’x 513, 514 (6th Cir. 2012) (per
curiam) (citing Cruz-Samayoa v. Holder, 607 F.3d 1145, 1154–55 (6th Cir. 2010)). Yet Nsongi
Mbonga did not even use the phrase “humanitarian asylum” in his opening brief, let alone make
a coherent argument why he could satisfy either of the two tests in § 1208.13(b)(1)(iii).

       In his reply brief, Nsongi Mbonga argues that his changed-conditions argument is
relevant to this claim. Not so. By definition, humanitarian asylum is designed for those who
lack a well-founded fear of persecution. So the changed-conditions element (which considers
whether that fear exists) does not help decide whether an immigrant can obtain this alternative
form of relief. The new conditions in the Congo, for example, say nothing about the “severity of
[Nsongi Mbonga’s] past persecution” there. 8 C.F.R. § 1208.13(b)(1)(iii).

       Nsongi Mbonga also argues that his objections to the immigration judge’s adverse
credibility finding preserved his humanitarian-asylum claim. But the Board’s rejection of this
claim did not depend on any credibility finding. The Board denied relief because Nsongi
 No. 20-4268                       Nsongi Mbonga v. Garland                              Page 12


Mbonga’s alleged persecution did not rise to the required level of “severity” and because he did
not even argue that he would face “other serious harm” in the Congo. Id.

                                        III. Other Claims

       This conclusion leaves Nsongi Mbonga’s claims for withholding of removal and relief
under the Convention Against Torture. These claims fare no better.

       Immigrants may obtain withholding of removal to a country by proving that their “life or
freedom would be threatened” in that country “because of,” among other things, their “political
opinion.” 8 U.S.C. § 1231(b)(3)(A). The Supreme Court has interpreted this text as requiring
immigrants to show that it is “more likely than not” that they will be harmed in a country.
Cardoza-Fonseca, 480 U.S. at 430. This more-likely-than-not test sets a higher bar to relief than
the well-founded-fear test required for asylum. See Kukalo v. Holder, 744 F.3d 395, 402 (6th
Cir. 2011). So Nsongi Mbonga’s claim fails for the same reason that his asylum claim fails: the
changed country conditions show that it is not likely that he will suffer harm in the Congo.

       Immigrants may obtain relief under the Convention Against Torture, by comparison, if
they show that they would likely be tortured in their home country. See Nasrallah v. Barr,
140 S. Ct. 1683, 1690 (2020); 8 C.F.R. § 1208.16(c)(2). But Nsongi Mbonga abandoned his
claim under the Convention Against Torture by failing to mention it in his opening brief. See,
e.g., Leiva-Avilez v. Barr, 767 F. App’x 605, 607–08 (6th Cir. 2019). He counters that his
challenge to the adverse credibility finding could save this claim. But, as with the Board’s
decision on his humanitarian-asylum claim, its decision denying Nsongi Mbonga relief did not
rely on any credibility finding. Rather, the Board reasoned that the changed conditions in the
Congo showed that Nsongi Mbonga would likely not be tortured there.

       We deny the petition for review.